Exhibit HARLEYSVILLE NATIONAL CORPORATION UNAUDITED PRO FORMA COMBINED CONSOLIDATED FINANCIAL INFORMATION The following unaudited pro forma combined consolidated financial information and explanatory notes present how the combined consolidated financial statements of Harleysville National Corporation (“Harleysville National”) and Willow Financial Bancorp, Inc. (“Willow Financial”) may have appeared had the businesses actually been combined as of the date indicated. The unaudited pro forma combined balance sheet at September 30, 2008 assumes the merger was completed on that date. The unaudited pro forma combined consolidated income statement for the nine months ended September 30, 2008 gives effect to the merger as if the merger had been completed on January 1, 2008. The unaudited pro forma combined financial information shows the impact of the merger on Harleysville National’s and Willow Financial’s combined consolidated financial position and results of operations under the purchase method of accounting with Harleysville National treated as the acquirer. Under this method of accounting, Harleysville National is required to record the assets and liabilities of Willow Financial at their estimated fair values as of the date the merger is completed.
